BROWN, Chief Judge,
concurring.
|! Significantly, what is not mentioned in the majority opinion is the end of the 911 call. Harold Free’s statement, “I’ll kill you dead boy,” was at the beginning of the 911 recording, and it was not followed by a gunshot. The last part of the 911 recording consisted of threats made by the alleged victim toward defendant which were followed by the sound of a gunshot. The sequence of events are as follows:
TJ: Bitch, I’ll fuck you up mother fucker!
Kathy Free: (inaudible) fight here!
TJ: (inaudible) Mother Fucker!
Kathy Free: Stop! Stop! Stop!
TJ: C’mon!
Kathy Free: Stop!
TJ: Don’t you ever put your hands on my mama mother fucker! Gunshot!
As applicable to the above dialogue, the “stand your ground” law set forth in La. R.S. 14:20 provides:
C. A person who is not engaged in unlawful activity and who is in a place where he or she has a right to be shall have no duty to retreat before using deadly force as provided for in this Section, and may stand his or her ground and meet force with force.
D. No finder of fact shall be permitted to consider the possibility of retreat as a factor in determining whether or not the person who used deadly force had a reasonable belief that deadly force was reasonable and apparently necessary to prevent a violent or forcible felony involving life or great bodily harm or to prevent the unlawful entry.
| ¡/‘Stand Your Ground” dramatically expanded the right to use deadly force. It removed as a factor any consideration of the possibility of retreat. As long as a person is not engaged in an unlawful activity and is in a place where he has the right to be, he is allowed to stand his ground and meet force with force, including deadly force if he reasonably believes it is necessary to do so to prevent a violent or forcible felony involving life or great bodily harm.
In this case, we must defer to the jury’s decision to reject justification.
BROWN, Chief Judge, concurs with written reasons.